 

EXHIBIT 10.1

CHANGE IN CONTROL SEVERANCE AGREEMENT

 

THIS AGREEMENT is entered into as of this 22nd day of July 2005, by and between
Gevity HR, Inc., a Florida corporation (the "Company"), and Clifford M. Sladnick
("Executive").

W I T N E S S E T H

 

WHEREAS, the Company considers the establishment and maintenance of a sound and
vital management to be essential to protecting and enhancing the best interests
of the Company and its stockholders; and

 

WHEREAS, the Company recognizes that, as is the case with many publicly held
corporations, the possibility of a change in control may arise and that such
possibility may result in the departure or distraction of management personnel
to the detriment of the Company and its stockholders; and

 

WHEREAS, the Board (as defined in Section 1) has determined that it is in the
best interests of the Company and its stockholders to secure Executive's
continued services and to ensure Executive's continued dedication to his duties
in the event of any threat or occurrence of a Change in Control (as defined in
Section 1) of the Company; and

 

WHEREAS, the Board has authorized the Company to enter into this Agreement.

 

NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants and agreements herein contained, the Company and Executive hereby
agree as follows:

 

1. Definitions. As used in this Agreement, the following terms shall have the
respective meanings set forth below:

 

(a) "Board" means the Board of Directors of the Company.

 

(b) "Bonus Amount" means the greater of (i) the average annual incentive bonus
earned by Executive from the Company (or its affiliates) during the last three
(3) completed fiscal years of the Company immediately preceding Executive's Date
of Termination (annualized in the event

 

 



 

 

Executive was not employed by the Company (or its affiliates) for the whole of
any such fiscal year), and (ii) the Executive's target annual incentive bonus
for the year in which the Date of Termination occurs.

 

(c) "Cause" means (i) the willful and continued failure of Executive to perform
substantially his duties with the Company (other than any such failure resulting
from Executive's incapacity due to physical or mental illness or any such
failure subsequent to Executive being delivered a Notice of Termination without
Cause by the Company or delivering a Notice of Termination for Good Reason to
the Company) after a written demand for substantial performance is delivered to
Executive by the Board which specifically identifies the manner in which the
Board believes that Executive has not substantially performed Executive's
duties, or (ii) the willful engaging by Executive in illegal conduct or gross
misconduct which is demonstrably and materially injurious to the Company or its
affiliates. For purpose of this paragraph (c), no act or failure to act by
Executive shall be considered "willful", unless done or omitted to be done by
Executive in bad faith and without reasonable belief that Executive's action or
omission was in the best interests of the Company or its affiliates. Any act, or
failure to act, based upon authority given pursuant to a resolution duly adopted
by the Board, based upon the advice of counsel for the Company or upon the
instructions of the Company's chief executive officer or another senior officer
of the Company shall be conclusively presumed to be done, or omitted to be done,
by Executive in good faith and in the best interests of the Company. Cause shall
not exist unless and until the Company has delivered to Executive a copy of a
resolution duly adopted by three-quarters (3/4) of the entire Board (excluding
Executive if Executive is a Board member) at a meeting of the Board called and
held for such purpose (after reasonable notice to Executive and an opportunity
for Executive, together with counsel, to be heard before the Board), finding
that in the good faith opinion of the Board an event set forth in clauses (i) or
(ii) has occurred and specifying the particulars thereof in detail.

 

(d) "Change in Control" means the occurrence of any one of the following events:

 

 



 

 

 

(i) individuals who, on July 11,2005 constitute the Board (the "Incumbent
Directors") cease for any reason to constitute at least a majority of the Board,
provided that any person becoming a director subsequent to July 11, 2005 whose
election or nomination for election was approved by a vote of at least
two-thirds of the Incumbent Directors then on the Board (either by a specific
vote or by approval of the proxy statement of the Company in which such person
is named as a nominee for director, without written objection to such
nomination) shall be an Incumbent Director; provided, however, that no
individual initially elected or nominated as a director of the Company as a
result of an actual or threatened election contest with respect to directors or
as a result of any other actual or threatened solicitation of proxies or
consents by or on behalf of any person other than the Board shall be deemed to
be an Incumbent Director;

 

(ii) any "person" (as such term is defined in Section 3(a)(9) of the Securities
Exchange Act of 1934 (the "Exchange Act") and as used in Sections 13(d)(3) and
14(d)(2) of the Exchange Act) is or becomes a "beneficial owner" (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of the
Company representing 25% or more of the combined voting power of the Company's
then outstanding securities eligible to vote for the election of the Board (the
"Company Voting Securities"); provided, however, that the event described in
this paragraph (ii) shall not be deemed to be a Change in Control by virtue of
any of the following acquisitions: (A) by the Company or any Subsidiary, (B) by
any employee benefit plan (or related trust) sponsored or maintained by the
Company or any Subsidiary, (C) by any underwriter temporarily holding securities
pursuant to an offering of such securities, (D) pursuant to a Non-Qualifying
Transaction (as defined in paragraph (iii)), or (E) unless otherwise approved by
the Board, pursuant to any acquisition by Executive or any group of persons
including Executive (or any entity controlled by Executive or any group of
persons including Executive);

 

(iii) the consummation of a merger, consolidation, statutory share exchange or
similar form of corporate transaction involving the Company or any of its
Subsidiaries that requires the approval of the Company's stockholders, whether
for such transaction or

 

 



 

 

the issuance of securities in the transaction (a "Business Combination"), unless
immediately following such Business Combination: (A) more than 50% of the total
voting power of (x) the corporation resulting from such Business Combination
(the "Surviving Corporation"), or (y) if applicable, the ultimate parent
corporation that directly or indirectly has beneficial ownership of 100% of the
voting securities eligible to elect directors of the Surviving Corporation (the
"Parent Corporation"), is represented by Company Voting Securities that were
outstanding immediately prior to such Business Combination (or, if applicable,
is represented by shares into which such Company Voting Securities were
converted pursuant to such Business Combination), and such voting power among
the holders thereof is in substantially the same proportion as the voting power
of such Company Voting Securities among the holders thereof immediately prior to
the Business Combination, (B) no person (other than any employee benefit plan
(or related trust) sponsored or maintained by the Surviving Corporation or the
Parent Corporation), is or becomes the beneficial owner, directly or indirectly,
of 25% or more of the total voting power of the outstanding voting securities
eligible to elect directors of the Parent Corporation (or, if there is no Parent
Corporation, the Surviving Corporation) and (C) at least a majority of the
members of the board of directors of the Parent Corporation (or, if there is no
Parent Corporation, the Surviving Corporation) following the consummation of the
Business Combination were Incumbent Directors at the time of the Board's
approval of the execution of the initial agreement providing for such Business
Combination (any Business Combination which satisfies all of the criteria
specified in (A), (B) and (C) above shall be deemed to be a "Non-Qualifying
Transaction"); or

 

(iv) the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company or a sale of all or substantially all of the
Company's assets.

 

Notwithstanding the foregoing, a Change in Control of the Company shall not be
deemed to occur solely because any person acquires beneficial ownership of more
than 25% of the Company Voting Securities as a result of the acquisition of
Company Voting Securities by the Company which reduces the number of Company
Voting Securities outstanding;

 

 



 

 

provided that, if after such acquisition by the Company such person becomes the
beneficial owner of additional Company Voting Securities that increases the
percentage of outstanding Company Voting Securities beneficially owned by such
person, a Change in Control of the Company shall then occur.

 

(e) "Date of Termination" means (1) the effective date on which Executive's
employment by the Company terminates as specified in a prior written notice by
the Company or Executive, as the case may be, to the other, delivered pursuant
to Section 10 or (2) if Executive's employment by the Company terminates by
reason of death, the date of death of Executive.

 

(f) "Disability" means termination of Executive's employment by the Company due
to Executive's absence from Executive's duties with the Company on a full-time
basis for at least one hundred eighty (180) consecutive days as a result of
Executive's incapacity due to physical or mental illness.

 

(g) "Good Reason" means, without Executive's express written consent, the
occurrence of any of the following events after a Change in Control:

 

(i) (A) any change in the duties or responsibilities (including reporting
responsibilities) of Executive that is inconsistent in any material and adverse
respect with Executive's position(s), duties, responsibilities or status with
the Company immediately prior to such Change in Control (including any material
and adverse diminution of such duties or responsibilities) or (B) a material and
adverse change in Executive's titles or offices (including, if applicable,
membership on the Board) with the Company as in effect immediately prior to such
Change in Control;

 

(ii) a reduction by the Company in Executive's rate of annual base salary or
annual target bonus opportunity (including any material and adverse change in
the formula for such annual bonus target) as in effect immediately prior to such
Change in Control or as the same may be increased from time to time thereafter;

 

 



 

 

 

(iii) any requirement of the Company that Executive (A) be based anywhere more
than fifty (50) miles from the office where Executive is located at the time of
the Change in Control or (B) travel on Company business to an extent
substantially greater than the travel obligations of Executive immediately prior
to such Change in Control;

 

(iv) the failure of the Company to (A) continue in effect any employee benefit
plan, compensation plan, welfare benefit plan or material fringe benefit plan in
which Executive is participating immediately prior to such Change in Control or
the taking of any action by the Company which would adversely affect Executive's
participation in or reduce Executive's benefits under any such plan, unless
Executive is permitted to participate in other plans providing Executive with
substantially equivalent benefits in the aggregate (at substantially equivalent
cost with respect to welfare benefit plans), or (B) provide Executive with paid
vacation in accordance with the most favorable vacation policies of the Company
(and its affiliated companies) as in effect for Executive immediately prior to
such Change in Control, including the crediting of all service for which
Executive had been credited under such vacation policies prior to the Change in
Control;

 

(v)  any purported termination of Executive's employment which is not
effectuated pursuant to Section 10(b) (and which will not constitute a
termination hereunder); or

 

(vi) the failure of the Company to obtain the assumption agreement from any
successor as contemplated in Section 9(b).

 

An isolated, insubstantial and inadvertent action taken in good faith and which
is remedied by the Company within ten (10) days after receipt of notice thereof
given by Executive shall not constitute Good Reason. Executive's right to
terminate employment for Good Reason shall not be affected by Executive's
incapacities due to mental or physical illness and Executive's continued
employment shall not constitute consent to, or a waiver of rights with respect
to, any event or condition constituting Good Reason; provided, however, that
Executive must provide notice of termination of employment within ninety (90)
days following Executive's knowledge of an event constituting Good Reason

 

 



 

 

or such event shall not constitute Good Reason under this Agreement.

 

(h) "Qualifying Termination" means a termination of Executive's employment (i)
by the Company other than for Cause or (ii) by Executive for Good Reason.
Termination of Executive's employment on account of death, Disability or
Retirement shall not be treated as a Qualifying Termination.

 

(i) "Retirement" means Executive's mandatory retirement (not including any
mandatory early retirement) in accordance with the Company's retirement policy
generally applicable to its salaried employees, as in effect immediately prior
to the Change in Control, or in accordance with any retirement arrangement
established with respect to Executive with Executive's written consent.

 

(j) "Subsidiary" means any corporation or other entity in which the Company has
a direct or indirect ownership interest of 50% or more of the total combined
voting power of the then outstanding securities or interests of such corporation
or other entity entitled to vote generally in the election of directors or in
which the Company has the right to receive 50% or more of the distribution of
profits or 50% of the assets or liquidation or dissolution.

 

(k) "Termination Period" means the period of time beginning with a Change in
Control and ending two (2) years following such Change in Control.
Notwithstanding anything in this Agreement to the contrary, if (i) Executive's
employment is terminated prior to a Change in Control for reasons that would
have constituted a Qualifying Termination if they had occurred following a
Change in Control; (ii) Executive reasonably demonstrates that such termination
(or Good Reason event) was at the request of a third party who had indicated an
intention or taken steps reasonably calculated to effect a Change in Control;
and (iii) a Change in Control involving such third party (or a party competing
with such third party to effectuate a Change in Control) does occur, then for
purposes of this Agreement, the date immediately prior to the date of such
termination of employment or event constituting Good Reason shall be treated as
a Change in Control. For purposes of determining the timing of payments and
benefits to Executive under Section 4, the date of the actual Change in Control
shall be treated as Executive's Date of Termination under Section 1(e).

 

 



 

 

 

2. Obligation of Executive. In the event of a tender or exchange offer, proxy
contest, or the execution of any agreement which, if consummated, would
constitute a Change in Control, Executive agrees not to voluntarily leave the
employ of the Company, other than as a result of Disability or an event which
would constitute Good Reason if a Change in Control had occurred, until the
Change in Control occurs or, if earlier, such tender or exchange offer, proxy
contest, or agreement is terminated or abandoned.

 

3. Term of Agreement. This Agreement shall be effective on the date hereof and
shall continue in effect until the Company shall have given three (3) years'
written notice of cancellation; provided that, notwithstanding the delivery of
any such notice, this Agreement shall continue in effect for a period of two
(2) years after a Change in Control, if such Change in Control shall have
occurred during the term of this Agreement. Notwithstanding anything in this
Section to the contrary, this Agreement shall terminate if Executive or the
Company terminates Executive's employment prior to a Change in Control except as
provided in Section l(k).

 

4. Payments Upon Termination of Employment.

 

(a) Qualifying Termination. If during the Termination Period the employment of
Executive shall terminate pursuant to a Qualifying Termination, then the Company
shall provide to Executive:

 

(i) within five (5) days following the Date of Termination, a lump-sum cash
amount equal to the sum of (A) Executive's base salary through the Date of
Termination and any bonus amounts which have become payable, to the extent not
theretofore paid or deferred, (B) a pro rata portion of Executive's annual bonus
for the fiscal year in which Executive's Date of Termination occurs in an amount
at least equal to (1) Executive's Bonus Amount, multiplied by (2) a fraction,
the numerator of which is the number of days in the fiscal year in which the
Date of Termination occurs through the Date of Termination and the denominator
of which is three hundred sixty-five (365), and reduced by (3) any amounts paid
from the Company's annual incentive plan for the fiscal year in which
Executive's Date of Termination occurs and (C) any

 

 



 

 

accrued vacation pay, in each case to the extent not theretofore paid; plus

 

(ii) within five (5) days following the Date of Termination, a lump-sum cash
amount equal to (i) two (2) times Executive's highest annual rate of base salary
during the 12-month period immediately prior to Executive's Date of Termination,
plus (ii) two (2) times Executive's Bonus Amount.

 

(iii) in addition to the payments set forth in Sections 4 (a) (i) and (ii) as
well as Section 5, any stock incentives (as defined in the stock incentive plans
maintained by the Company) that have been awarded to Executive under the terms
of the stock incentive plans maintained by the Company shall fully vest upon the
occurrence of a Change in Control, as such term is defined in Section 1(d) with
50% substituted for 25 % in Section 1 (d) (ii) (whether or not a Qualifying
Termination has occurred) and all other terms and conditions of any such stock
incentive award shall remain in effect to the extent not inconsistent with the
provisions of this Section 4 (a) (iii).

 

(b) If during the Termination Period the employment of Executive shall terminate
pursuant to a Qualifying Termination, the Company shall continue to provide, for
a period of two (2) years following Executive's Date of Termination, Executive
(and Executive's dependents, if applicable) with the same level of medical,
dental, accident, disability and life insurance benefits upon substantially the
same terms and conditions (including contributions required by Executive for
such benefits) as existed immediately prior to Executive's Date of Termination
(or, if more favorable to Executive, as such benefits and terms and conditions
existed immediately prior to the Change in Control); provided that, if Executive
cannot continue to participate in the Company plans providing such benefits, the
Company shall otherwise provide such benefits on the same after-tax basis as if
continued participation had been permitted. Notwithstanding the foregoing, in
the event Executive becomes reemployed with another employer and becomes
eligible to receive welfare benefits from such employer, the welfare benefits
described herein shall be secondary to such benefits during the period of
Executive's eligibility, but only to the extent that the Company reimburses
Executive for any increased cost and provides any

 

 



 

 

additional benefits necessary to give Executive the benefits provided hereunder.

 

(c) If during the Termination Period the employment of Executive shall terminate
other than by reason of a Qualifying Termination, then the Company shall pay to
Executive within thirty (30) days following the Date of Termination, a lump-sum
cash amount equal to the sum of (1) Executive's base salary through the Date of
Termination and any bonus amounts which have become payable, to the extent not
theretofore paid or deferred, and (2) any accrued vacation pay, in each case to
the extent not theretofore paid. The Company may make such additional payments,
and provide such additional benefits, to Executive as the Company and Executive
may agree in writing.

 

5. Certain Additional Payments by the Company.

 

(a) Anything in this Agreement to the contrary notwithstanding, in the event it
shall be determined that any payment, award, benefit or distribution (or any
acceleration of any payment, award, benefit or distribution) by the Company (or
any of its affiliated entities) or any entity which effectuates a Change in
Control (or any of its affiliated entities) to or for the benefit of Executive
(whether pursuant to the terms of this Agreement or otherwise, but determined
without regard to any additional payments required under this Section 5) (the
"Payments") would be subject to the excise tax imposed by Section 4999 of the
Internal Revenue Code of 1986, as amended (the "Code"), or any interest or
penalties are incurred by Executive with respect to such excise tax (such excise
tax, together with any such interest and penalties, are hereinafter collectively
referred to as the "Excise Tax"), then the Company shall pay to Executive an
additional payment (a "Gross-Up Payment") in an amount such that after payment
by Executive of all taxes (including any Excise Tax) imposed upon the Gross-Up
Payment, Executive retains an amount of the Gross-Up Payment equal to the Excise
Tax imposed upon the Payments.

 

(b) Subject to the provisions of Section 5(a), all determinations required to be
made under this Section 5, including whether and when a Gross-Up Payment is
required, the amount of such Gross-Up Payment and the assumptions to be utilized
in arriving at such determinations, shall be made by the public accounting firm
that is retained by the

 

 



 

 

Company as of the date immediately prior to the Change in Control (the
"Accounting Firm") which shall provide detailed supporting calculations both to
the Company and Executive within fifteen (15) business days of the receipt of
notice from the Company or the Executive that there has been a Payment, or such
earlier time as is requested by the Company (collectively, the "Determination").
In the event that the Accounting Firm is serving as accountant or auditor for
the individual, entity or group effecting the Change in Control, Executive may
appoint another nationally recognized public accounting firm to make the
determinations required hereunder (which accounting firm shall then be referred
to as the Accounting Firm hereunder). All fees and expenses of the Accounting
Firm shall be borne solely by the Company and the Company shall enter into any
agreement requested by the Accounting Firm in connection with the performance of
the services hereunder. The Gross-up Payment under this Section 5 with respect
to any Payments shall be made no later than thirty (30) days following such
Payment. If the Accounting Firm determines that no Excise Tax is payable by
Executive, it shall furnish Executive with a written opinion to such effect, and
to the effect that failure to report the Excise Tax, if any, on Executive's
applicable federal income tax return will not result in the imposition of a
negligence or similar penalty. The Determination by the Accounting Firm shall be
binding upon the Company and Executive. As a result of the uncertainty in the
application of Section 4999 of the Code at the time of the Determination, it is
possible that Gross-up Payments which will not have been made by the Company
should have been made ("Underpayment") or Gross-up Payments are made by the
Company which should not have been made ("Overpayment"), consistent with the
calculations required to be made hereunder. In the event that the Executive
thereafter is required to make payment of any Excise Tax or additional Excise
Tax, the Accounting Firm shall determine the amount of the Underpayment that has
occurred and any such Underpayment (together with interest at the rate provided
in Section 1274(b)(2)(B) of the Code) shall be promptly paid by the Company to
or for the benefit of Executive. In the event the amount of the Gross-up Payment
exceeds the amount necessary to reimburse the Executive for his Excise Tax, the
Accounting Firm shall determine the amount of the Overpayment that has been made
and any such Overpayment (together with interest at the rate provided in
Section 1274(b)(2) of the Code) shall be promptly paid by Executive (to the
extent he has received a refund if the applicable Excise Tax has been paid to
the Internal Revenue Service) to or for the benefit of the

 



 

 

Company. Executive shall cooperate, to the extent his expenses are reimbursed by
the Company, with any reasonable requests by the Company in connection with any
contests or disputes with the Internal Revenue Service in connection with the
Excise Tax.

 

6. Withholding Taxes. The Company may withhold from all payments due to
Executive (or his beneficiary or estate) hereunder all taxes which, by
applicable federal, state, local or other law, the Company is required to
withhold therefrom.

 

7. Reimbursement of Expenses. If any contest or dispute shall arise under this
Agreement involving termination of Executive's employment with the Company or
involving the failure or refusal of the Company to perform fully in accordance
with the terms hereof, the Company shall pay directly or reimburse Executive, on
a current basis, for all reasonable legal fees and expenses, if any, incurred by
Executive in connection with such contest or dispute (regardless of the result
thereof), together with interest in an amount equal to the prime rate of the
Chase Manhattan Bank, N.A., from time to time in effect, but in no event higher
than the maximum legal rate permissible under applicable law, such interest to
accrue from the date the Company receives Executive's statement for such fees
and expenses through the date of payment thereof, regardless of whether or not
Executive's claim is upheld by a court of competent jurisdiction/arbitration
panel.

 

8.              Scope of Agreement. Nothing in this Agreement shall be deemed to
entitle Executive to continued employment with the Company or its Subsidiaries,
and if Executive's employment with the Company shall terminate prior to a Change
in Control, Executive shall have no further rights under this Agreement (except
as otherwise provided hereunder); provided, however, that any termination of
Executive's employment during the Termination Period shall be subject to all of
the provisions of this Agreement.

 

9. Successors: Binding Agreement.

 

(a) This Agreement shall not be terminated by any Business Combination. In the
event of any Business Combination, the provisions of this Agreement shall be
binding upon the Surviving Corporation, and such Surviving Corporation shall be
treated as the Company hereunder.

 

 



 

 

 

(b) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company unconditionally to assume expressly and
agree to perform this Agreements in the same manner and to the same extent that
the Company would be required to perform if no such succession had taken place.
As used in this Agreement, "Company" means the Company has hereinbefore defined,
and any successor to its business and/or assets as aforesaid which assumes and
agrees to perform this Agreement by operation of law, or otherwise. Failure of
the Company to obtain such assumption prior to the effectiveness of any such
succession that constitutes a Change in Control, shall be a breach of this
Agreement and shall constitute Good Reason hereunder and shall entitle Executive
to compensation and other benefits from the Company in the same amount and on
the same terms as Executive would be entitled hereunder if Executive's
employment were terminated following a Change in Control by reason of a
Qualifying Termination. For purposes of implementing the foregoing, the date on
which any such Business Combination becomes effective shall be deemed the date
Good Reason occurs, and shall be the Date of Termination if requested by
Executive.

 

(c) This Agreement is personal to the Executive and without the express prior
written consent of the Company shall not be assignable by the Executive
otherwise than by will or the laws of descent and distribution, and any such
purported assignment shall be void. This Agreement shall inure to the benefit of
and be enforceable by Executive's personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. If
Executive shall die while any amounts would be payable to Executive hereunder
had Executive continued to live, all such amounts, unless otherwise provided
herein, shall be paid in accordance with the terms of this Agreement to such
person or persons appointed in writing by Executive to receive such amounts or,
if no person is so appointed, to Executive's estate.

 

10. Notice. (a) For purposes of this Agreement, all notices and other
communications required or permitted hereunder shall be in writing and shall be
deemed to have been duly given when delivered or five (5) days after deposit in
the United States mail, certified and return receipt requested, postage prepaid,
addressed as follows:

 

 



 

 

 

If to the Executive:

 

Clifford M. Sladnick

343 Old Green Bay Road

Glencoe, IL 60022

 

If to the Company:

 

Gevity HR, Inc.

600 301 Boulevard West

Bradenton, FL 34205

Attn: General Counsel

 

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

 

(b) A written notice of Executive's Date of Termination by the Company or
Executive, as the case may be, to the other, shall (i) indicate the specific
termination provision in this Agreement relied upon, (ii) to the extent
applicable, set forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of Executive's employment under the provision
so indicated and (iii) specify the termination date (which date shall be not
less than fifteen (15) (thirty (30), if termination is by the Company for
Disability) nor more than sixty (60) days after the giving of such notice). The
failure by Executive or the Company to set forth in such notice any fact or
circumstance which contributes to a showing of Good Reason or Cause shall not
waive any right of Executive or the Company hereunder or preclude Executive or
the Company from asserting such fact or circumstance in enforcing Executive's or
the Company's rights hereunder.

 

11. Full Settlement; Resolution of Disputes. The Company's obligation to make
any payments provided for in this Agreement and otherwise to perform its
obligations hereunder shall be in lieu and in full settlement of all other
severance payments to Executive under any other severance or employment
agreement between Executive and the Company, and any severance plan of the
Company. The Company's obligations hereunder shall not be affected by any
set-off, counterclaim, recoupment, defense or other claim, right or action which
the Company may have against Executive or others. In no event shall Executive be
obligated to seek

 

 



 

 

other employment or take other action by way of mitigation of the amounts
payable to Executive under any of the provisions of this Agreement and, except
as provided in Section 4(b), such amounts shall not be reduced whether or not
Executive obtains other employment.

 

12. Employment with Subsidiaries. Employment with the Company for purposes of
this Agreement shall include employment with any Subsidiary.

 

13. Survival. The respective obligations and benefits afforded to the Company
and Executive as provided in Sections 4 (to the extent that payments or benefits
are owed as a result of a termination of employment that occurs during the term
of this Agreement), 5 (to the extent that Payments are made to Executive as a
result of a Change in Control that occurs during the term of this Agreement),
6, 7, 9(c) and 11 shall survive the termination of this Agreement.

 

14. GOVERNING LAW. THE INTERPRETATION, CONSTRUCTION AND PERFORMANCE OF THIS
AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE
INTERNAL LAWS OF THE STATE OF FLORIDA WITHOUT REGARD TO THE PRINCIPLE OF
CONFLICTS OF LAWS.

 

15. Severability. The invalidity, illegality or unenforceability of any
provision of this Agreement shall not affect the validity, legality or
enforceability of any other provision of this Agreement, which other provisions
shall remain in full force and effect. If the effect of a final and unappealable
holding or finding that any such provision is either invalid, illegal or
unenforceable is to modify to the Executive's detriment, reduce or eliminate any
compensation, reimbursement, payment, allowance or other benefit to the
Executive intended by the Company and Executive in entering into this Agreement,
the Company shall promptly negotiate and enter into an agreement with the
Executive containing alternative provisions (reasonably acceptable to the
Executive) that will restore to the Executive (to the extent legally
permissible) substantially the same economic, substantive and income tax
benefits the Executive would have enjoyed had any such provision of this
Agreement been upheld as valid, legal and enforceable.

 

16. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to be an

 

 



 

 

original and all of which together shall constitute one and the same instrument.

 

17. Miscellaneous. (a) No provision of this Agreement may be modified or waived
unless such modification or waiver is agreed to in writing and signed by
Executive and by a duly authorized officer of the Company. No waiver by either
party hereto at any time of any breach by the other party hereto of, or
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time.

 

(b) Failure by Executive or the Company to insist upon strict compliance with
any provision of this Agreement or to assert any right Executive or the Company
may have hereunder, including without limitation, the right of Executive to
terminate employment for Good Reason, shall not be deemed to be a waiver of such
provision or right or any other provision or right of this Agreement.

 

(c) Except as otherwise specifically provided herein, the rights of, and
benefits payable to, Executive, his estate or his beneficiaries pursuant to this
Agreement are in addition to any rights of, or benefits payable to, Executive,
his estate or his beneficiaries under any other employee benefit plan or
compensation program of the Company.

 

(d) If any amounts which are required or determined to be paid or payable or
reimbursed or reimbursable to the Executive under this Agreement (or, following
a Change in Control, under any other plan, agreement, policy or arrangement with
the Company) are not so paid promptly at the times provided hereon or therein,
such amounts shall accrue interest at an annual percentage rate of ten percent
(10%) from the date such amounts were required or determined to have been paid
or payable or reimbursed or reimbursable to the Executive until such amounts and
any interest accrued thereon are finally and fully paid; provided, however, that
in no event shall the amount of interest contracted for, charged or received
hereunder exceed the maximum non-usurious amount of interest allowed by
applicable law.

 

(e) The Executive acknowledges receipt of a copy of this Agreement (together
with any attachments hereto),

 

 



 

 

which has been executed in duplicate and agrees that, with respect to the
subject matter hereof, this is the entire agreement with the Company. This
Agreement replaces and supercedes the Change in Control Severance Agreement
between the parties dated the 23rd day of February 2000. Any other oral or any
written representations, understandings or agreements with the Company or any of
its officers or representatives covering the same subject matter which are in
conflict with this Agreement hereby are merged into and superseded by the
provisions of this Agreement. Notwithstanding anything to the contrary in this
Agreement, any payments made or benefits provided under this Agreement shall be
an offset to the payments and/or benefits otherwise payable under any other
agreement between Executive and the Company.

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by a
duly authorized officer of the Company and Executive has executed this Agreement
as of the day and year first above written.

 

 

 

GEVITY HR, Inc.

 

 

 

/s/ Gregory M Nichols

 

 

Name: Gregory M. Nichols

 

 

 

Title: Senior Vice President and

General Counsel

 

 

 

 

 

/s/ Clifford M. Sladnick

 

 

CLIFFORD M. SLADNICK

 

 

 

 

 

 

 